As filed with the Securities and Exchange Commission on December 23, 2013 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 172 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 171 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Kathy K. Ingber, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1600 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [X] on February 27, 2014 pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on February (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for the A Class, C Class, Y Class, Advisor Class, Institutional Class, Investor Class and Retirement Class shares of the American Beacon Small Cap Value Fund Prospectus for the AMR Class shares of the American Beacon Small Cap Value Fund Statement of Additional Information for the A Class, C Class, Y Class, Advisor Class, AMR Class, Institutional Class, Investor Class and Retirement Class shares of the American Beacon Small Cap Value Fund Part C Signature Page Exhibits The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state the offer or sale is not permitted. PROSPECTUS xxxx, 201x American Beacon Small Cap Value Fund A CLASS [ABSAX] C CLASS [ASVCX] Y CLASS [ABSYX] ADVISOR CLASS [AASSX] INSTITUTIONAL CLASS [AVFIX] INVESTOR CLASS [AVPAX] RETIREMENT CLASS [ASCVX] This Prospectus contains important information you should know about investing, including information about risks. Please read it before you invest and keep it for future reference. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents Fund Summary American Beacon Small Cap Value Fund 3 Additional Information About the Fund Additional Information About Investment Policies and Strategies 10 Additional Information About Investments 11 Additional Information About Risks 11 Additional Information About Performance Benchmarks 13 Fund Management The Manager 15 The Sub-Advisors 15 Valuation of Shares 17 About Your Investment Choosing Your Share Class 19 Purchase and Redemption of Shares 23 General Policies 29 Frequent Trading and Market Timing 30 Distributions and Taxes 31 Additional Information Distribution and Service Plans 33 Portfolio Holdings 33 Delivery of Documents 33 Financial Highlights 34 Back Cover American Beacon Small Cap Value FundSM Investment Objective The Fund’s investment objective is long-term capital appreciation and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales discounts if you and your eligible family members invest, or agree to invest in the future, at least $50,000 in the A Class shares of the American Beacon Funds. More information about these and other discounts is available from your financial professional and on page xx under “Choosing Your Share Class” in the Prospectus and on page xx under “Additional Purchase and Sale Information for A Class Shares” in the statement of additional information. Shareholder Fees (fees paid directly from your investment) Share classes A C Y Advisor Institutional Investor Retirement Maximum sales charge imposed on purchases (as a percentage of offering price) 5.75% None None None None None None Maximum deferred sales charge (as a percentage of the lower of original offering price or redemption proceeds) 0.50%1 1.00% None None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A C Y Advisor Institutional Investor Retirement Management fees 0.46 % 0.46 % 0.46 % 0.46 % 0.46 % 0.46 % 0.46 % Distribution and/or service (12b-1) fees 0.25 % 1.00 % 0.00 % 0.25 % 0.00 % 0.00 % 0.50 % Other expenses 0.73 % 0.75 % 0.45 % 0.61 % 0.36 % 0.72 % 0.67 % Acquired Fund Fees and Expenses 0.10 % 0.10 % 0.10 % 0.10 % 0.10 % 0.10 % 0.10 % Total annual fund operating expenses 1.54 % 2.31 % 1.01 % 1.42 % 0.92 % 1.28 % 1.73 % Expense Reduction and Reimbursement 0.12 % 0.14 % Total annual fund operating expenses after expense reduction and reimbursement2 1.42 % 2.17 % 1 A contingent deferred sales charge (“CDSC”) of 0.50% will be charged on certain purchases of $1,000,000 or more of A Class shares that are redeemed in whole or part within 18 months of purchase. 2 The Manager has contractually agreed to reduce and/or reimburse the A Class and C Class of the Fund for Other Expenses, as applicable, through xx xx, 20xx to the extent that Total Annual Fund Operating Expenses exceed 1.32% for the A Class and 2.07% for the C Class (excluding taxes, brokerage commissions, acquired fund fees and expenses and other extraordinary expenses such as litigation). The contractual expense arrangement can be changed by approval of a majority of the Fund’s Board of Trustees. The Manager can be reimbursed by the Fund for any contractual or voluntary fee reductions or expense reimbursements if reimbursement to the Manager (a)occurs within three years after the Manager’s own reduction or reimbursement and (b)does not cause the Total Annual Fund Operating Expenses of a class to exceed the percentage limit contractually agreed. Prospectus
